EXHIBIT 10.5

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of May 3, 2004, is executed by The Sands Regent,
a Nevada corporation (“Sands”), in favor of Wells Fargo Bank, National
Association, a national banking association, as agent for itself and the below
referenced Lenders (in such capacity, “Administrative Agent”).

 

RECITALS

 

A. Sands has entered into that certain Credit Agreement, dated as of April 2,
2004 (as the same from time to time hereafter may be amended, modified,
supplemented or restated, the “Credit Agreement”), by and among Sands, Last
Chance, Inc., a Nevada corporation (“Last Chance”), Zante, Inc., a Nevada
corporation (“Zante” and, together with Last Chance and Sands, each a “Borrower”
and collectively, the “Borrowers”), the financial institutions party thereto
from time to time (collectively, the “Lenders”) and Wells Fargo Bank, National
Association, as L/C Issuer, Swing Line Lender and as Administrative Agent,
pursuant to which the Lenders have agreed to extend loans and other financial
accommodations to the Borrowers for the purposes, and on the terms and subject
to the conditions, set forth in the Credit Agreement (the “Credit Facility”).

 

B. Alliance Gaming Corporation, APT Games and Sands have entered into a Stock
Purchase Agreement, dated as of December 5, 2003 (the “Stock Purchase
Agreement”), pursuant to which Sands shall acquire 100% of the stock (the
“Acquisition”) of Plantation Investments, Inc., a Nevada corporation, dba “Rail
City” (“Rail City”).

 

C. The Lenders obligations to extend the credit facilities to the Borrowers
under the Credit Agreement are subject, among other conditions, to receipt by
Administrative Agent of this Pledge Agreement, evidencing the pledge by Sands of
all of its capital stock in each of its Subsidiaries (including, after the
consummation of the Acquisition, Rail City).

 

D. This Pledge Agreement is governed by the laws of Nevada, including, but not
limited to, the Nevada Gaming Control Act, Chapter 463 of the Nevada Revised
Statutes and the regulations of the Nevada Gaming Commission and the State
Gaming Control Board, in their current form and as they may hereafter be amended
from time to time.

 



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Sands hereby agrees with Administrative Agent as follows:

 

1. Definitions and Interpretation.

 

(a) Definitions. When used in this Pledge Agreement, the following terms shall
have the following respective meanings:

 

“Act” means the Nevada Gaming Control Act, Chapter 463 of the Nevada Revised
Statutes, as the same from time to time hereafter may be amended, modified or
supplemented.

 

“Collateral” shall have the meaning given to that term in Paragraph 2 hereof.

 

“Obligations” shall mean and include all obligations, howsoever arising, owed by
Sands to Administrative Agent and the Lenders, or any one or more of them, of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, including those owed on a joint and several
basis with the other Borrowers, now existing under, or hereafter arising
pursuant to, the terms of (i) the Credit Agreement, (ii) this Pledge Agreement
or (iii) any of the other Credit Documents to which Sands is a party.

 

“Pledged Shares” shall have the meaning given to that term in Paragraph 2
hereof.

 

“Regulations” means the Regulations of the Nevada Gaming Commission and State
Gaming Control Board, as the same from time to time hereafter may be amended,
modified or supplemented.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
California from time to time.

 

Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Credit Agreement shall have the respective meanings given to
those terms in the Credit Agreement, and all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC.

 

(b) Other Interpretive Provisions. The rules of construction set forth in
Article I of the Credit Agreement shall, to the extent not inconsistent with the
terms of this Pledge Agreement, apply to this Pledge Agreement and are hereby
incorporated by reference.

 

2



--------------------------------------------------------------------------------

2. Pledge. As security for the Obligations, Sands hereby pledges and assigns to
Administrative Agent on behalf of the Lenders and grants to Administrative Agent
on behalf of the Lenders a security interest in all right, title and interest of
Sands in and to the property described in Subparagraphs (a) - (e) below, whether
now owned or hereafter acquired (collectively and severally, the “Collateral”):

 

(a) All shares of stock issued by any corporation or other entity in which Sands
currently has, or in the future may acquire an interest (including the shares of
stock of Rail City acquired on the Acquisition Date), including the shares of
stock described in Attachment 1 hereto (all such shares, whether now owned or
hereafter acquired, whether certificated or uncertificated and whether or not
described in Attachment 1, to be referred to herein collectively as the “Pledged
Shares”);

 

(b) All other certificated and uncertificated securities and any other evidence
of an equity interest;

 

(c) All obligations owed by any Subsidiary of Sands to Sands, including those
relating to or resulting from any Investments in such Subsidiary, together with
any instruments, promissory notes or other documents evidencing such
obligations;

 

(d) All dividends, cash, instruments, products, accessions, rents, profits,
income, interest, earnings, revenues, benefits, substitutions and replacements
of and to, and other property from time to time received, receivable or
otherwise distributed or distributable in respect of or in exchange for any of
the property described in Subparagraphs (a), (b) or (c) above; and

 

(e) All proceeds of the foregoing.

 

3. Representations and Warranties. Sands hereby represents and warrants to
Administrative Agent and Lenders as follows:

 

(a) Sands is the record legal and beneficial owner of the Collateral (or, in the
case of after-acquired Collateral, at the time Sands acquires rights in the
Collateral, will be the record legal and beneficial owner thereof). No other
Person has (or, in the case of after-acquired Collateral, at the time Sands
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien, purchase option or otherwise) in, against or to the Collateral.

 

(b) Administrative Agent and the Lenders have (or in the case of after-acquired
Collateral, at the time Sands acquires rights therein, will have) a first
priority perfected security interest in the Collateral.

 

(c) All Pledged Shares have been (or in the case of after-acquired Pledged
Shares, at the time Sands acquires rights therein, will have been) duly
authorized, validly issued and fully paid and are (or in the case of
after-acquired Pledged Shares, at the time Sands acquires rights therein, will
be) non-assessable.

 

3



--------------------------------------------------------------------------------

(d) Sands has delivered to Administrative Agent, together with all necessary
stock powers, endorsements, assignments and other necessary instruments of
transfer, the originals of all stock certificates, instruments, notes, other
certificated securities, other Collateral and all certificates, instruments and
other writings evidencing the same.

 

(e) Except as required by the Act and the Regulations and except in connection
with a disposition of the Investment Property as may be required by laws
affecting the offering and sale of securities generally, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the exercise by the Administrative
Agent of the voting or other rights provided for in this Pledge Agreement.

 

(f) Set forth in Attachment 1 hereto is a true, complete and accurate list of
all shares of stock issued by Sands’ Subsidiaries (whether direct or indirect)
and all other securities owned by Sands, and Sands is the owner of all such
shares of stock of such Subsidiaries.

 

4. Covenants. Sands hereby agrees as follows:

 

(a) Sands, at Sands expense, shall promptly procure, execute and deliver to
Administrative Agent all documents, instruments and agreements and perform all
acts which are necessary or desirable, or which Administrative Agent may
request, to establish, maintain, preserve, protect and perfect the Collateral,
the Lien granted to Administrative Agent and the Lenders therein and the first
priority of such Lien or to enable Administrative Agent on behalf of the Lenders
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the preceding sentence, Sands
shall (i) procure, execute and deliver to Administrative Agent all stock powers,
endorsements, assignments, financing statements and other instruments of
transfer requested by Administrative Agent, (ii) deliver to Administrative Agent
promptly upon receipt the originals of all Pledged Shares, other certificated
securities, other Collateral and all certificates, instruments and other
writings evidencing the same and (iii) cause the Lien of Administrative Agent to
be recorded or registered in the books of any financial intermediary or clearing
corporation requested which are necessary or desirable, or which Administrative
Agent may request, to establish, maintain, preserve, protect and perfect the
Collateral.

 

(b) Sands shall pay promptly when due all taxes and other governmental charges,
all Liens and all other charges now or hereafter imposed upon, relating to or
affecting any Collateral.

 

(c) Sands shall deposit, or cause to be deposited, all remittances, checks and
other funds (in whatever form) received with respect to Collateral to a deposit
account in which Administrative Agent has a first priority perfected security
interest.

 

(d) Sands shall appear in and defend any action or proceeding which may affect
its title to or Administrative Agents or the Lenders interest in the Collateral.

 

4



--------------------------------------------------------------------------------

(e) Sands shall not surrender or lose possession of (other than to
Administrative Agent), sell, encumber, lease, rent, option, or otherwise dispose
of or transfer any Collateral or right or interest therein except as permitted
in the Credit Agreement, and, notwithstanding any provision of the Credit
Agreement, Sands shall keep the Collateral free of all Liens other than the
Liens created hereunder.

 

5. Voting Rights and Dividends Prior to Default. (a) Prior to the occurrence of
an Event of Default and receipt of the notice referenced in Paragraph 7 below,
Sands may exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Shares or any part thereof;
provided, however, that Sands shall not exercise or refrain from exercising any
such rights where the consequence of such action or inaction would be (i) to
impair any Collateral, the Lien granted to Administrative Agent on behalf of the
Lenders therein, the first priority of such Lien or Administrative Agents rights
and remedies hereunder with respect to any Collateral or (ii) otherwise
inconsistent with the terms of this Pledge Agreement and the other Credit
Documents.

 

(b) Sands may not receive or retain any Distributions or interest in respect of
the Collateral at any time except, so long as no Event of Default has occurred
(under and as defined in the Credit Agreement), Sands may receive and retain
Distributions expressly permitted to be paid by its Subsidiaries, if any, by the
terms of the Credit Agreement. Sands shall promptly deliver to Administrative
Agent to hold as Collateral all Distributions and interest which Sands receives
in contravention of the foregoing, in the same form as so received (with any
necessary endorsement), and, until so delivered, shall hold such Distributions
and interest in trust for the benefit of Administrative Agent on behalf of the
Lenders, segregated from the other property or funds of Sands.

 

6. Authorized Action by Administrative Agent. Subject to any approval or
licensing required by the Act and the Regulations, including prior approvals and
licensings, Sands hereby irrevocably appoints Administrative Agent as its
attorney-in-fact and agrees that Administrative Agent may perform (but
Administrative Agent shall not be obligated to and shall incur no liability to
Sands or any third party for failure so to do) any act Sands is obligated by
this Pledge Agreement to perform, and to exercise such rights and powers as
Sands might exercise with respect to the Collateral, including, without
limitation, the right to (a) collect by legal proceedings or otherwise and
endorse, receive and receipt for all dividends, interest, payments, proceeds and
other sums and property now or hereafter payable on or on account of the
Collateral; (b) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Collateral; (c) insure,
process, preserve and enforce the Collateral; (d) make any compromise or
settlement, and take any action it deems advisable, with respect to the
Collateral; (e) pay any Indebtedness of Sands relating to the Collateral; and
(f) execute or file UCC financing statements and other documents, instruments
and agreements required hereunder; provided, however, that Administrative Agent
may exercise such powers other than the filing of UCC financing statements only
after the occurrence of an Event of Default and the acquisition of all approvals
and licenses required by the Act and the Regulations. Sands agrees to reimburse
Administrative Agent upon demand for all costs and expenses, including attorneys
fees, Administrative Agent may incur while acting as Sands attorney-in-fact
hereunder, all of which

 

5



--------------------------------------------------------------------------------

costs and expenses are included in the Obligations. Sands agrees that such care
as Administrative Agent gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Administrative
Agents possession; provided, however, that Administrative Agent shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
Person in connection with the Obligations or with respect to the Collateral.

 

7. Events of Default.

 

(a) Events of Default. An Event of Default hereunder shall mean (i) the
occurrence of an Event of Default under and as defined in the Credit Agreement
or (ii) the breach by Sands of any of Sands’ Obligations under this Pledge
Agreement.

 

(b) Remedies; General. Upon the occurrence of an Event of Default, compliance
with the Act and the Regulations (including, without limitation, obtaining any
required affirmative approvals of the Nevada Gaming Commission or the State
Gaming Control Board) Administrative Agent shall be entitled to exercise all of
its rights and remedies provided for under this Pledge Agreement, the Credit
Agreement, any other Credit Documents to which Sands is a party, the UCC and
other applicable Governmental Rules. Without limiting the generality of the
foregoing, Sands expressly agrees that in any such event Administrative Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon Sands or any other person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC and other applicable law), may (i) forthwith collect,
receive, appropriate, foreclose upon and realize upon the Collateral, or any
part thereof, and may forthwith sell, lease, assign, give an option or options
to purchase or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or brokers board or at any of
Administrative Agent’s offices or elsewhere at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Sands authorizes Administrative Agent, on the terms set forth in this
Paragraph 7, to take possession of the Collateral, or any part of it, and to
pay, purchase, contest, or compromise any encumbrance, charge, or lien which, in
the opinion of Administrative Agent, appears to be prior or superior to its
security interest. Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of said Collateral so sold,
free of any right or equity of redemption, which equity of redemption Sands
hereby releases. Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title, which procedures shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Administrative Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale as provided in Subparagraph 7(g), below, and
only after so paying over such net proceeds and after the payment by
Administrative Agent of any other amount required by any provision of law,
including Section 9608(a)(1)(C) of the UCC (or any other then applicable
provision of the UCC), shall Administrative Agent account for the surplus, if
any, to Sands. To the maximum

 

6



--------------------------------------------------------------------------------

extent permitted by applicable law, Sands waives all claims, damages, and
demands against Administrative Agent arising out of the repossession, retention
or sale of the Collateral except such as arise out of the gross negligence or
willful misconduct of Administrative Agent. Sands agrees that Administrative
Agent need not give more than ten (10) days prior written notice (which
notification shall be deemed given in accordance with the Credit Agreement) of
the time and place of any public sale or of the time after which a private sale
may take place and that such notice is reasonable notification of such matters.

 

(c) Voting Rights. From and after the occurrence of an Event of Default and
receipt of notice by Sands that all voting and Distribution rights of Sands with
respect to the Collateral are terminated, and upon full compliance with the Act
and the Regulations (including, without limitation, obtaining any required
affirmative approval of the Nevada Gaming Commission or the State Gaming Control
Board), all rights of Sands to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Subparagraph 5(a)
hereof and to receive the dividends and interest payments which it would
otherwise be authorized to receive and retain pursuant to Subparagraph 5(a)
hereof shall cease and all such rights shall thereupon become vested in
Administrative Agent which shall thereupon have the sole right, but not the
obligation, to exercise such voting and other consensual rights and to receive
and hold as Collateral such dividends and interest payments.

 

(d) Fees, Costs and Expenses. Sands agrees to pay all fees, costs and expenses
of Administrative Agent, including, without limitation, attorneys fees and
costs, incurred in connection with the enforcement of any of its rights and
remedies hereunder.

 

(e) Waiver of Presentment, Etc. Sands hereby waives presentment, demand, protest
or any notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Pledge Agreement or any Collateral.

 

(f) Specific Performance. Sands agrees that a breach of any covenants contained
in this Paragraph 7 will cause irreparable injury to Administrative Agent and
the Lenders, that in such event Administrative Agent and the Lenders would have
no adequate remedy at law in respect of such breach and, as a consequence,
agrees that in such event, Sands hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that the Obligations are not then due and payable.

 

(g) Application of Proceeds. The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be applied by
Administrative Agent to the Obligations in any manner whatsoever as
Administrative Agent shall choose in its sole and absolute discretion.

 

(h) Securities Laws.

 

(i) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when Administrative Agent shall

 

7



--------------------------------------------------------------------------------

determine to exercise its right to sell the whole or any part of such Collateral
hereunder, such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under Securities Act of 1933, as
amended (as so amended the “Act”), Administrative Agent may, in its discretion
(subject only to applicable requirements of law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as
Administrative Agent may deem necessary or advisable, but subject to the other
requirements of this Subparagraph 7(h), and shall not be required to effect such
registration or cause the same to be effected. Without limiting the generality
of the foregoing, in any such event Administrative Agent may, in its sole
discretion, (i) in accordance with applicable securities laws, proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof could be or shall have been filed
under the Act; (ii) approach and negotiate with a single possible purchaser to
effect such sale; and (iii) restrict such sale to a purchaser who will represent
and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In addition to a private sale as provided above in this Subparagraph
7(h), if any of such Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale hereunder,
then Administrative Agent shall not be required to effect such registration or
cause the same to be effected but may, in its sole discretion (subject only to
applicable requirements of law), require that any sale hereunder (including a
sale at auction) be conducted subject to such restrictions as Administrative
Agent may, in its sole discretion, deem necessary or appropriate in order that
such sale (notwithstanding any failure so to register) may be effected in
compliance with the Bankruptcy Code and other laws affecting the enforcement of
creditors rights and the Act and all applicable state securities laws.

 

(ii) Sands agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, Administrative Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including the Act and the Regulations and compliance with such procedures
as may restrict the number of prospective bidders and purchasers, require that
such prospective bidders and purchasers have certain qualifications and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
authority, and Sands further agrees that such compliance shall not result in
such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall Administrative Agent be liable nor accountable to
Sands for any discount allowed by the reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction.

 

(iii) Upon the occurrence of an Event of Default and at Administrative Agents
request, Sands shall, and shall cause all issuers of Collateral and all

 

8



--------------------------------------------------------------------------------

officers and directors thereof and all other necessary Persons to, execute and
deliver all documents, instruments and agreements and perform all other acts
necessary or, in the opinion of Administrative Agent, advisable to sell the
Collateral in any public or private sale, including any acts requested by
Administrative Agent to (A) register any Collateral under the Act, (B) qualify
any Collateral under any state securities or “Blue Sky” laws or (C) otherwise
permit any such sale to be made in full compliance with all applicable
Governmental Rules.

 

8. Miscellaneous.

 

(a) Notices. Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon Sands or
Administrative Agent under this Pledge Agreement shall be given to Sands and
Administrative Agent at the addresses set forth below in the manner set forth in
Section 8.01 of the Credit Agreement:

 

To Sands:

 

    

Attention:

Facsimile:

To Administrative Agent:

  

Wells Fargo Bank

Wholesale Loan Services - Agency Division

201 Third Street, 8th floor

San Francisco, CA

Fax no. (415) 512-7059

 

(b) Waivers; Amendments. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Pledge Agreement, no approval or
consent hereunder, and no consent to any departure by Sands therefrom, may in
any event be effective unless in writing signed by Administrative Agent (with
the written approval or upon the instructions of the Required Lenders or such
other Persons whose signature may be required by the Credit Agreement), and then
only in the specific instance and for the specific purpose given and any such
amendment, modification, supplement, extension, termination or waiver shall be
binding upon Administrative Agent, the Lenders and Sands. In addition, this
Pledge Agreement shall not be amended without the prior administrative approval
of the Chairman of the Nevada State Gaming Control Board.

 

(c) Successors and Assigns. This Pledge Agreement shall be binding upon Sands
and shall inure to the benefit of Administrative Agent and Lenders and their
respective successors and assigns; provided, however, that Sands may not assign
or transfer its rights or obligations under this Pledge Agreement without the
prior written consent of Administrative Agent and each Lender. Any attempted
assignment or transfer

 

9



--------------------------------------------------------------------------------

in violation of this Subparagraph (c) shall be null and void. Administrative
Agent may disclose this Pledge Agreement as permitted in the Credit Agreement.

 

(d) Partial Invalidity. If at any time any provision of this Pledge Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Pledge Agreement nor the legality, validity or enforceability
of such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

 

(e) Cumulative Rights, etc. The rights, powers and remedies of Administrative
Agent under this Pledge Agreement shall be in addition to all rights, powers and
remedies given to Administrative Agent by virtue of any applicable Governmental
Rule, the Credit Agreement, any other Credit Document or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Administrative Agents
rights hereunder. Sands waives any right to require Administrative Agent to
proceed against any of its Subsidiaries, any other Person or to exhaust any
Collateral or to pursue any remedy in Administrative Agents power.

 

(f) Payments Free of Taxes, Etc. All payments made by Sands under this Pledge
Agreement shall be made by Sands free and clear of and without deduction for any
and all present and future taxes, levies, charges, deductions and withholdings.
In addition, Sands shall pay upon demand any stamp or other taxes, levies or
charges of any jurisdiction with respect to the execution, delivery,
registration, performance and enforcement of this Pledge Agreement. Upon request
by Administrative Agent, Sands shall furnish evidence reasonably satisfactory to
Administrative Agent that all requisite authorizations and approvals by, and
notices to and filings with, governmental authorities and regulatory bodies have
been obtained and made and that all requisite taxes, levies and charges have
been paid.

 

(g) Governing Law. This Pledge Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without reference to conflicts
of law rules except to the extent that mandatory provisions of applicable law
regarding perfection, the effect of perfection or nonperfection and the priority
of security interests require the application of the law of another
jurisdiction.

 

(h) Jury Trial. SANDS, ADMINISTRATIVE AGENT AND THE LENDERS EACH, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY AS
TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

(i) Gaming Approval.

 

(A) This Pledge Agreement shall not be effective until it is approved by the
Nevada Gaming Commission;

 

10



--------------------------------------------------------------------------------

(B) Notwithstanding approval by the Nevada Gaming Commission pursuant to
subparagraph (A) above, other approvals may be required before certain
transactions relating to this Pledge Agreement may occur, including, but not
limited to, the following:

 

(i) Any re-registration or action similar to re-registration of the Pledged
Shares must be approved in advance by the State Gaming Control Board in
accordance with NRS 463.5 10 and Section 8A.040 of the Regulations;

 

(ii) Any foreclosure, sale, transfer, or other disposition of the Pledged Shares
must be approved in advance by the Commission in accordance with NRS 463.5 10
and NGC Sections 8A.020 and 8A.030 of the Regulations, and shall not be
effective unless so approved; and

 

(iii) Pursuant to Regulation 8A.040, the payment or receipt of any money or
other thing of value constituting any part of the consideration for the transfer
or acquisition of the Pledged Stock must be approved in advance by the
Commission and the Board, except that such consideration may be placed in escrow
pending the necessary approvals; and

 

(C) The certificates representing the Pledged Shares shall at all times remain
physically within the State of Nevada at a location designated to the State
Gaming Control Board and must be made available for inspection by employees or
agents of the State Gaming Control Board immediately upon request during normal
business hours.

 

(j) Entirety. This Agreement supersedes any prior negotiations, discussions or
communications between Sands and Administrative Agent and constitutes the entire
agreement between Sands and Administrative Agent with respect to the matters
covered hereby.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
executed as of the day and year first above written.

 

THE SANDS REGENT, a

Nevada corporation

By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

ATTACHMENT 1

TO PLEDGE AGREEMENT

 

SHARES

 

Issuer

--------------------------------------------------------------------------------

  

Class

of Stock

--------------------------------------------------------------------------------

  

Outstanding

Shares

--------------------------------------------------------------------------------

  

Shares Owned

Directly

By Sands

--------------------------------------------------------------------------------

Zante, Inc.

              

Last Chance, Inc.

              

California Prospectors, Ltd.

              

Plantation Investments, Inc., dba “Rail City”

              

 